The plaintiff in error, Will Moore, was convicted in the county court of Murray county on a charge of having in his possession intoxicating liquors for the purpose of selling the same, and his punishment fixed at imprisonment in the county jail for a period of 30 days and a fine of $75. We have carefully examined the record and find no error sufficient to justify a reversal of the judgment. No brief was filed on behalf of the plaintiff in error, and no appearance made for oral argument.
This court examined the record for fundamental errors only, and, finding none, the judgment is affirmed, with direction to the trial court to enforce the judgment and sentence.
FURMAN, P.J., and DOYLE, J., concur. *Page 497